DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on August 12, 2022 regarding Application No. 17/034,353.  Applicants amended claims 1, 3, 7, 12, and 13, canceled claim 8, and added new claim 21.  Claims 1-7 and 9-21 are pending.


Response to Arguments
Applicants’ amendment to claim 3 and argument (Remarks, p. 7) in response to claim objections are acknowledged.  In view of the amendment, the objection is withdrawn.

Applicants’ arguments filed on August 12, 2022 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.

Applicants’ arguments regarding independent claim 6, Marks, “a display that is viewable from the spectator space”, “principle of operation of Osman”, obviousness, “the guest could no longer move or look around”, and “the guest could not effectively play against the host” (Remarks, pp. 8-10), the Office respectfully disagrees and submits that the combination does not change the principle of operation of Osman.  Osman discloses that a “‘[s]pectator’… denote[s] a role within the VR scene that is not the controller of the VR scene” ([0050]) and modified content and avatar renderings are provided to user 308 wearing HMD 304 using computer 328, cameras 310, 312, 318, and 322, and HMD 302 and 304 sensors so that co-located users are able to dynamically enter and leave a shared virtual reality environment (FIG. 3, [0059], and [0061]-[0068]).  More specifically, Osman discloses “a computing system that executes VR content to be displayed by the HMDs may, in some embodiments, be one or more separate unit from the HMDs located within the same space as the HMDs. In these embodiments, there may be, for example, a single computing system unit supplying both HMDs with VR content. In other embodiments, each HMD may have a designated computing system unit wherein the computing system units exchange data to synchronize VR content supplied to the HMDs….  In still other embodiments, the computing system may be integral to the HMD for both computing and display purposes. That is, the computing system may be configured fit on or in the HMD such that it may provide a display for VR content to the HMD user as well as perform execution of VR content for producing a VR scene. For example, as mentioned above, the computing system may comprise of a mobile phone, or a tablet, or a laptop, or a netbook.” ([0055] and [0056], see also [0065] and [0066]).  Osman also discloses that “the real-time, real-world movements of the host and the guest are mapped onto VR space. These real-time, real-world movements may be detected in a number of ways, including by example being captured by cameras on the HMDs and additional cameras in the virtual reality interactive space, inertial sensors in the HMDs and/or controllers” ([0042]) and “[o]ne of ordinary skill in the art would appreciate that there are numerous other ways of implementing tracking a position and orientation of an object such as an HMD other than those specified thus far without departing from the scope and spirit of the principles of a system and method for dynamically entering and leaving of a VR scene. That is, the particular mode of tracking an HMD is immaterial to the functioning of sharing a VR scene, or dynamically entering and exiting a VR scene navigated by different users.” ([0068]).  Thus, although a guest/spectator shares a VR experience with a host using an HMD in Osman, positioning and orientation of the HMD (i.e., that of a guest/spectator) and display of the VR experience may be respectively provided by, for example, external cameras and a mobile phone.  Therefore, the combination of a display displaying VR content that is viewable from a spectator space of Marks with a display, such as a mobile phone display, displaying VR content based on data from external cameras and/or object position and orientation tracking techniques within the skill of one of ordinary skill in the art of Osman does not change the basic principle of operation in displaying VR content to co-located users of Osman.

In response to Applicants’ argument regarding “modifying Osman to analyze whether a person is a spectator based on their visual focus towards a display”, Mihara, and a person of ordinary skill in the art (Remarks, p. 10), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections as Osman and Marks teach and/or suggest the relevant claimed features, as discussed above and in the rejections below.  Further, the relevant claim language is obvious to a person of ordinary skill in the art in view of Osman as modified by Marks, further modified by Mihara, as discussed in the rejections below.

In response to Applicants’ arguments regarding Osman analysis, guest’s eye movements, a person of ordinary skill in the art, “added such capability to a VR system”, guest’s gaze analysis, unsatisfactory for its intended purpose, and motivation to modify (Remarks, pp. 10-11), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections and the combination does not render Osman as modified by Marks unsatisfactory for its intended purpose.  More specifically, Osman as modified by Marks teaches and/or suggests “a display that is viewable from the spectator space” and the motivation for the combination is to enable a spectator to view a virtual reality scene of a player without having to wear an HMD, as discussed above and in the rejections below.  Thus, Osman as modified by Marks, further modified by analyzing and determining of Mihara, teaches and/or suggests the relevant claim language, the motivation for the combination is so that a person not wearing an HMD, interested in a content, is invited to join a VR experience, and Osman as modified Marks, further modified by Mihara, does not render Osman as modified by Marks unsatisfactory for its intended purpose of displaying VR content to co-located users.

In response to Applicants’ argument regarding independent claim 6, “motivation to modify Osman using Marks or Mihara”, obviousness, and allowability (Remarks, p. 11), the Office respectfully disagrees for the reasons discussed above and in the rejections below.  Because all features of independent claim 6 are taught and/or suggested by the cited references and the motivations to modify the references are obvious, as discussed above and in the rejections below, independent claim 6 is not allowable.

In response to Applicants’ argument regarding dependent claims 7 and 9-11, independent claim 6, and allowability (Remarks, p. 11), the Office respectfully disagrees and submits that all features of independent claim 6 are taught and/or suggested by the cited references and the motivations to modify the references are obvious, as discussed above and in the rejections below.  Thus, independent claim 6 is not allowable.  In addition, claims 7 and 9-11 are not allowable by virtue of their individual dependencies from independent claim 6, and as discussed in the rejections below.

In response to Applicants’ argument regarding dependent claim 12, “determining that the person is no longer a spectator based on eye movements of the person”, Osman and “guest having their own HMD”, person of ordinary skill in the art, cited prior art and remedy, obviousness, and allowability (Remarks, p. 12), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and the recited features are taught by paragraphs [0067], [0085], and [0086] of Mihara, as discussed in the rejections below.  As discussed above, Osman as modified by Marks teach and/or suggest the relevant claimed features of independent claim 6 such that Osman as modified by Marks and further modified by Mihara teach and/or suggest the recited features.  Because all features of independent claim 6 are taught and/or suggested by the cited references and the motivations to modify the references are obvious, as discussed above and in the rejections below, independent claim 6 is not allowable.  In addition, claim 12 is not allowable by virtue of its dependency from independent claim 6, and as discussed in the rejections below.

In response to Applicants’ argument regarding new dependent claim 21 and allowability (Remarks, p. 12), the Office respectfully disagrees and submits that all features of independent claim 6 are taught and/or suggested by the cited references and the motivations to combine the references are obvious, as discussed above and in the rejections below.  As such, independent claim 6 is not allowable.  In addition, new claim 21 is not allowable by virtue of its dependency from independent claim 6, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1-7 and 9-21 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al. in US 2017/0354875 A1 (hereinafter Marks) in view of Khan et al. in US 2019/0099675 A1 (hereinafter Khan), and in further view of Lueth et al.in US 2020/0351321 A1 (hereinafter Lueth).
	
Regarding claim 1, Marks teaches:
A method of generating a virtual reality ("VR") experience ([0003]), the method comprising:
detecting, using external sensors (camera 108; Figs. 1 and 4 and [0051], see also [0052] (cameras), Fig. 3 and [0060] (front facing cameras 108’), and Fig. 13 and [0141] (positioning sensing devices)), a real-world spectator (spectator 150 or spectator 140; Fig. 4 and [0080]) that is in a spectator space (co-located space; Fig. 4 and [0080]) that is adjacent to a user (HMD VR player 100; Fig. 4 and [0080]) that is wearing a VR headset (HMD 102; Fig. 4 and [0080]) and experiencing a VR space (virtual environment 450; Fig. 4 and [0080]) (Figs. 1 and 4, [0051] and [0080], see also [0052], [0060], and [0141]); and 
rendering the spectator in the VR space as an avatar of the spectator ([0084] (“the spectator can be represented in the VR environment by an avatar (also referred to as the spectator's avatar)”)).  
	However, it is noted that Marks does not teach:
detecting a real-world physical state of the spectator; 
rendering, in response to detecting the real-world physical state of the spectator, the spectator in the VR space as an avatar that reflects the real-world physical state of the spectator.
	Khan teaches:
detecting (using image capture device 926; Figure 9 and [0070]) a real-world physical state of a spectator (facial expression and body positioning states; Figure 9, [0070], and [0071]); and 
rendering, in response to detecting a real-world physical state of the spectator, the spectator in the VR space as an avatar (friend avatar 924’; Figure 9 and [0071]) that reflects the real-world physical state of the spectator (Figure 9, [0070], and [0071]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Marks to include: the features taught by Khan, such that Marks as modified teaches: the claimed features, to make a virtual reality (VR) game “more personable, realistic, and engaging” by inserting friend avatars into the VR game. (Khan: [0030]).
	However, it is noted that Marks as modified by Khan does not teach:
detecting a real-world physical state of the spectator comprising sounds of the spectator; and 
transforming the sounds of the spectator to make the sounds sound like they are being made by a crowd of people.
	Lueth teaches:
detecting (using a personal communication device of a user; [0019]) a real-world physical state of a spectator comprising sounds of the spectator ([0019]); and 
transforming the sounds of the spectator to make the sounds sound like they are being made by a crowd of people ([0019] (collective audio stream) and [0047] (mixed virtual audience members audio streams), see also [0048], [0078], [0079], [0086] (roar of the crowd), and [0089]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Marks as modified by Khan to include: the features taught by Lueth, to provide audio corresponding to a virtual audience.

	Regarding claim 2, Marks as modified by Khan and Lueth teaches:
The method of claim 1, wherein the real-world physical state of the spectator reveals a real-world emotional state of the spectator (Marks: spectator 150 or spectator 140; Fig. 4 and [0080]; Khan: Figures 9 and 10 and [0070]-[0073]); and 
the avatar reflects the real-world emotional state of the spectator (Marks: spectator 150 or spectator 140; Fig. 4 and [0080]; Khan: Figures 9 and 10 and [0070]-[0073]).  

	Regarding claim 3, Marks as modified by Khan and Lueth teaches:
The method of claim 1, wherein detecting the real-world physical state of the spectator is selected from the group consisting of detecting gestures of the spectator (Marks: hand gestures of the spectator; Figs. 1 and 4, [0052], and [0080]; see also Khan: cheering with their hands up gestures of a spectator; [0050]), detecting facial expressions of the spectator (Khan: [0057]), detecting utterances of the spectator (Lueth: [0019]), and detecting noises of the spectator (Lueth: [0019]).  


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Khan, in further view of Lueth, in further view of Taniguchi in JP 2011-170761 A (hereinafter Taniguchi; a full machine language translation and original copy is/was provided with the May 13, 2022 Office action; note: underline emphasis in the original and/or as retrieved from the WIPO website).

Regarding claim 4, Marks as modified by Khan and Lueth teaches:
The method of claim 1.
	However, it is noted that Marks as modified by Khan and Lueth does not teach:
wherein: 
the real-world physical state of the spectator includes apparel worn by the spectator; and 
the avatar is rendered to reflect a color and/or a pattern of the apparel.
	Taniguchi teaches:
wherein: 
a real-world physical state of a person (user; FIG. 2 and [0024]) includes apparel worn by the person (FIG. 2 and [0024]); and 
an avatar is rendered to reflect a color and/or a pattern of the apparel (FIG. 2 and [0024] (“the terminal device 3 can create clothing avatar data that reflects the extracted clothing color, pattern, mark, and the like. The clothing avatar data is image data of clothing (shirt, trousers, skirt, etc.) to be worn by the avatar.”)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Marks as modified by Khan and Lueth to include: the features taught by Taniguchi, such that Marks as modified teaches: wherein: the real-world physical state of the spectator includes apparel worn by the spectator (the real-world physical state of the spectator taught by Marks as modified combined with the real-world physical state of a person and apparel worn by the person taught by Taniguchi); and the avatar is rendered to reflect a color and/or a pattern of the apparel (the avatar taught by Marks as modified combined with the avatar and color and/or pattern of the apparel taught by Taniguchi), to “creat[e] a model image modeling… a person's clothing”.  (Taniguchi: [0006], see also [0002]).


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Khan, in further view of Lueth, in further view of Nakashima et al. in US 2018/0196506 A1 (hereinafter Nakashima).

Regarding claim 5, Marks as modified by Khan and Lueth teaches:
The method of claim 1.
	However, it is noted that Marks as modified by Khan and Lueth does not teach:
wherein a form of the avatar is a non-human entity.
	Nakashima teaches:
wherein a form of an avatar is a non-human entity (cat, rabbit, or bear; FIG. 16 and [0191], see also [0125] (animals)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Marks as modified by Khan and Lueth to include: the features taught by Nakashima, such that Marks as modified teaches: the claimed features, so a user can select an animal avatar for display in a virtual space.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. in US 2018/0005429 A1 (hereinafter Osman) in view of Marks, in further view of Mihara et al. in JP 5834941 B2 (hereinafter Mihara; a full machine language translation and original copy is/was provided with the May 13, 2022 Office action; note: underline emphasis in the original and/or as retrieved from the WIPO website).

Regarding claim 6, Osman teaches:
A virtual reality ("VR") system (system 300; FIG. 3 and [0059], see also [0002]) comprising: 
a VR controller (computers 326 and 328; FIG. 3 and [0060]-[0064], see also [0065] (single computer VR controller)) including one or more processors (processors of computers 326 and 328; see FIG. 3 and [0012]) and a computer-readable storage medium (see [0012]) coupled to the one or more processors (see [0012] and [0099]) storing program instructions (see [0012]), the VR controller being configured to generate a VR experience (virtual reality environment experience; [0059]); 
a VR headset (first HMD 302; FIG. 3 and [0059]) communicatively connected to the VR controller (FIG. 3 and [0059] (“a first HMD 302, which in turn is connected to a first computer 326”)) that is configured to display a VR space (VR scene; [0060]) to a user (first user 306; FIG. 3 and [0059]) (FIG. 3, [0059], and [0060] (“First computer 326 is shown to have a content execution logic (CEL) 330, which is responsible for deciding what content to display on the first HMD 302…. …CEL 330 may use VR content generator 332 to provide the first HMD 302 with a VR scene.”)); 
a sensor (cameras 310, 312, 318, or 322; FIG. 3 and [0059], [0061], and [0063], see also FIGs. 1 and 2, [0042] (cameras), [0057] (cameras or photosensitive diodes), and [0058] (cameras)) communicatively connected to the VR controller (FIG. 3, [0059], and [0061], see also FIGs. 1 and 2, [0054] (“position data of HMD 104 is being communicated 120 with HMD 106”), [0058], and [0059] (“As second user 308 is shown to be connected to a second HMD 304, which in turn is connected to a second computer 328.”)) that is configured to monitor ([0042], see also [0057] and [0058]) a spectator space (overlap 1210 of halos of the user/host 1202 and a guest/spectator 1204 space; FIGs. 8A-B and 12C-12F, [0077], [0078], [0087], and [0088] see also FIGs. 1 and 2, [0039], [0040], and [0049] (“the guest is typically designated as a spectator”), [0050], and [0057], see also FIGs. 9A, 10A-B, 11A-B, 12G-J, 13A-B, 14A-H, and 15A and [0079] (“FIGS. 9A-9C show a third party sequential view of how two co-located HMD users may appear in a shared physical space as well as a shared virtual space once a guest joins into a host VR. Host 902 is shown to be co-located with guest 904 in the real world.”)) proximate to the user (see FIGs. 12C-F); and 
a display (second HMD 304; FIG. 3 and [0059]) communicatively connected to the VR controller (FIG. 3 and [0059] (“a second HMD 304, which in turn is connected to a second computer 328”)); 
wherein the program instructions, when executed by the one or more processors, cause the one or more processors to perform operations ([0012], see also [0006] and [0099]) comprising: 
detecting, using the sensor ([0042], see also [0057] and [0058]), a person (second user 308; FIG. 3 and [0059]) in the spectator space (see FIGs. 8A-B and 12C-12F, [0077], [0078], [0087], and [0088] see also FIGs. 1 and 2, [0039], [0040], [0057], and [0058]); 
analyzing the person to determine whether the person is a potential spectator (the person is a potential spectator when halo 1206 of host 1202 and halo 1208 of guest 1204 overlap to an extent 1210; the person is a spectator when an invitation from the host to join the VR of the host is accepted by the guest; FIGs. 8A-B, 9A-C, and 12C-F, [0049], [0050], [0077], [0078], and [0087], see also FIGs. 9A-C and [0079]); 
prompting (by invite 816; FIG. 8B and [0078]), in response to determining that the person is a potential spectator ([0049], [0050], and [0087] (“When an overlap of two or more halos is detected, users 1202 and 1204 will be notified, for example, by way of prompts and invitations as shown in FIGS. 8A and 8B.”)), the person to opt-in to the VR experience (FIG. 8B and [0078] (“If the first player happens to accept prompt 812 to invite the second player, an indication such as invite 816 may appear in VR scene 814 of the second player.”)); and 
rendering, in response to the person opting-in, an avatar (guest avatar 904a; FIG. 9C and [0081]) in the VR space that represents the spectator (FIG. 9C, [0049, [0050], [0079], and [0081]).
	However, it is noted that Osman does not teach:
a display that is viewable from the spectator space.


	Marks teaches:
a display (107; Fig. 4 and [0080]) that is viewable from a spectator space (co-located space; Fig. 4 and [0080]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the display taught by Osman with: the features taught by Marks, such that Osman as modified teaches: a display communicatively connected to the VR controller that is viewable from the spectator space (display communicatively connected to the VR controller taught by Osman, where the display is substituted with the display that is viewable from a spectator space taught by Marks) so that a spectator can view a virtual reality scene of a player without having to wear a head mounted display device.
However, it is noted that Osman as modified by Marks does not teach:
analyzing the person to determine whether the person is a spectator; 
prompting, in response to determining that the person is a spectator, the person to opt-in to the VR experience.
	Mihara teaches:
analyzing a person to determine whether the person is a spectator (the person is a spectator when the person is determined to be paying attention to content; see FIG. 15 and [0086]);
determining that the person is a spectator (when the person is paying attention to content; see FIG. 15 and [0086]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught Osman as modified by Marks to include: the features taught by Mihara, such that Osman as modified teaches: analyzing the person to determine whether the person is a spectator (analyzing the person to determine whether the person is a potential spectator taught by Osman as modified combined with analyzing a person to determine whether the person is a spectator taught by Mihara); prompting, in response to determining that the person is a spectator, the person to opt-in to the VR experience (prompting, in response to determining that the person is a potential spectator, the person to opt-in to the VR experience taught by Osman as modified combined with determining that the person is a spectator taught by Mihara), so that a person who is interested in a content is invited to join a VR experience.

	Regarding claim 7, Osman as modified by Marks and Mihara teaches:
The VR system of claim 6, wherein the sensor comprises: 
a first plurality of cameras mounted on the VR headset (Osman: camera 310; FIG. 3, [0059], and [0063]; Marks: image capture devices 202A and 202B; Fig. 2A-2 and [0060]); and 
a second plurality of cameras that are mounted off of the VR headset (Osman: cameras 318 and 322; FIG. 3, [0057], [0061], and [0063], see also FIGs. 1 and 2, [0042], [0057], and [0058]).
	The motivation to combine the references is “to provide the user with a ‘video see-through’ ability while wearing the HMD 102.” (Marks: [0060]).

	
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Osman in view of Marks, in further view of Mihara, and in further view of Boissière et al. in US 11,222,454 B1 (hereinafter Boissière).
Regarding claim 9, Osman as modified by Marks and Mihara teaches:
The VR system of claim 6.  
	However, it is noted that Osman as modified by Marks and Mihara does not teach:
wherein rendering the avatar in the VR space that represents the spectator comprises: 
rendering an entrance animation in the VR space involving the avatar in response to the person opting-in.
	Boissière teaches:
wherein rendering an avatar (420; FIG. 4 and col. 9, l. 47) in a VR space (virtual environment 400; FIGs. 3 and 4 and col. 9, l. 34) that represents a person (second user; col. 9, ll. 47-48) comprises: 
rendering an entrance animation (cloud of smoke from which avatar 420 appears visual entrance effect 422; FIG. 4, col. 9, ll. 45-48, and col. 10, ll. 55-60) in the VR space involving the avatar in response to the person entering (FIGs. 3 and 4 and col. 9, ll. 33-52).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Osman as modified by Marks and Mihara to include: the features taught by Boissière, such that Osman as modified teaches: wherein rendering the avatar in the VR space that represents the spectator comprises (rendering the avatar in the VR space that represents the spectator taught by Osman as modified combined with rendering an avatar in a VR space taught that represents a person by Boissière): rendering an entrance animation in the VR space involving the avatar in response to the person opting-in (rendering, in response to the person opting-in, VR space, and avatar taught by Osman as modified combined with rendering an entrance animation in the VR space involving the avatar in response to the person entering taught by Boissière), to “enhanc[e] the experience of a user entering… a CGR environment.” (Boissière: col. 1, ll. 36-38).

Regarding claim 10, Osman as modified by Marks and Mihara teaches:
The VR system of claim 6, including:
the person leaving the spectator space (Osman: [0051] (“If the spectator does not manage to stay within a predetermined proximity of the controller, the spectator may then initiate a leaving of the VR scene…. As a result, the guest or spectator may dynamically… leave the VR scene….”)).
	However, it is noted that Osman as modified by Marks and Mihara does not teach:
wherein rendering the avatar in the VR space that represents the spectator comprises: 
rendering an exit animation in the VR space involving the avatar in response to the person leaving the spectator space.
	Boissière teaches:
wherein rendering an avatar (420; FIG. 8 and col. 12, ll. 19-20) in a VR space (virtual environment 400; FIGs. 7 and 8 and col. 12, l. 19, see also col. 12, l. 37) that represents a person (second user; col. 12, ll. 19-20) comprises: 
rendering an exit animation (avatar 420 disappears or is swept away in a vortex visual exit effect 426; see FIG. 8 and col. 12, ll. 15-17, 19-20, and 25-26, see also col. 10, ll. 55-60) in the VR space involving the avatar in response to the person leaving (FIGs. 7 and 8 and col. 12, ll. 17-27).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Osman as modified by Marks and Mihara to include: the features taught by Boissière, such that Osman as modified teaches: wherein rendering the avatar in the VR space that represents the spectator comprises (rendering the avatar in the VR space that represents the spectator taught by Osman as modified combined with rendering an avatar in a VR space that represents a person taught by Boissière): rendering an exit animation in the VR space involving the avatar in response to the person leaving the spectator space (the VR space, avatar, and person leaving the spectator space taught by Osman as modified combined with rendering an exit animation in the VR space involving the avatar in response to the person leaving taught by Boissière), to “enhanc[e] the experience of a user… exiting a CGR environment.” (Boissière: col. 1, ll. 36-38).

Regarding claim 11, Osman as modified by Marks, Mihara, and Boissière teaches:
The VR system of claim 10, wherein rendering the avatar in the VR space that represents the spectator comprises: 
rendering an entrance animation (Boissière: cloud of smoke from which avatar 420 appears visual entrance effect 422; FIG. 4, col. 9, ll. 45-48, and col. 10, ll. 55-60) in the VR space (Osman: VR scene; [0060]; Boissière: virtual environment 400; FIGs. 3 and 4 and col. 9, l. 34) involving the avatar (Osman: guest avatar 904a; FIG. 9C and [0081]; Boissière: 420; FIG. 4 and col. 9, l. 47) in response to the person (Osman: second user 308; FIG. 3 and [0059]; Boissière: second user; col. 9, ll. 47-48) reentering the spectator space (Osman: overlap 1210 of halos of the user/host 1202 and a guest/spectator 1204 space; FIGs. 8A-B and 12C-12F, [0077], [0078], [0087], and [0088] see also FIGs. 1 and 2, [0039], [0040], and [0049], [0050], [0051] (“the spectator may re-enter the VR scene by localizing within the certain proximity of the controller”), and [0057], see also FIGs. 9A, 10A-B, 11A-B, 12G-J, 13A-B, 14A-H, and 15A and [0079]; Boissière: in response to the person entering; FIGs. 3 and 4 and col. 9, ll. 33-52).
The motivation to combine the references is to enhance the experience of a user reentering a computer-generated reality environment.  (Boissière: see col. 1, ll. 36-38).

Regarding claim 12, Osman as modified by Marks and Mihara teaches:
The VR system of claim 6, wherein the program instructions, when executed by the one or more processors, cause the one or more processors to perform operations further comprising: 
determining that the person is no longer a spectator based on eye movements of the person (Mihara: [0067] (“as a criterion for detecting the amount of body movement of the spectator 3, for example, the position on the captured image of the image of the eyes (pupil)… may be used”), [0085], and [0086]).  
	However, it is noted that Osman as modified by Marks and Mihara does not teach:
rendering an exit animation in the VR space involving the avatar in response to determining that the person is no longer a spectator.
	Boissière teaches:
rendering an exit animation (avatar 420 disappears or is swept away in a vortex visual exit effect 426; see FIG. 8 and col. 12, ll. 15-17, 19-20, and 25-26, see also col. 10, ll. 55-60) in a VR space (virtual environment 400; FIGs. 7 and 8 and col. 12, l. 19, see also col. 12, l. 37) involving an avatar (420; FIG. 8 and col. 12, ll. 19-20) in response to determining that a person (second user; col. 12, l. 19) is leaving (FIGs. 7 and 8 and col. 12, ll. 17-27).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Osman as modified by Marks and Mihara to include: the features taught by Boissière, such that Osman as modified teaches: rendering an exit animation in the VR space involving the avatar in response to determining that the person is no longer a spectator (determining that the person is no longer a spectator taught by Osman as modified combined with rendering an exit animation in a VR space involving an avatar in response to determining that a person is leaving taught by Boissière), to “enhanc[e] the experience of a user… exiting a CGR environment.” (Boissière: col. 1, ll. 36-38).


Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Shapira et al. in US 2016/0350973 A1 (hereinafter Shapira), in further view of Lueth, and in further view of Varndell et al.in US 2018/0176661 A1 (hereinafter Varndell).

Regarding claim 13, Marks teaches:
A method of generating a virtual reality ("VR") experience ([0003]), the method comprising:
detecting, using external sensors (camera 108; Figs. 1 and 4 and [0051], see also [0052] (cameras), Fig. 3 and [0060] (front facing cameras 108’), and Fig. 13 and [0141] (positioning sensing devices)), a real-world spectator (spectator 150 or spectator 140; Fig. 4 and [0080]) that is in a spectator space (co-located space; Fig. 4 and [0080]) that is adjacent to a user (HMD VR player 100; Fig. 4 and [0080]) that is wearing a VR headset (HMD 102; Fig. 4 and [0080]) and experiencing a VR space (virtual environment 450; Fig. 4 and [0080]) (Figs. 1 and 4, [0051] and [0080], see also [0052], [0060], and [0141]);
rendering the spectator in the VR space as an avatar ([0084] (“the spectator can be represented in the VR environment by an avatar (also referred to as the spectator's avatar)”)).
	However, it is noted that Marks does not teach:
analyzing the VR space to determine a VR context; and 
rendering, in response to analyzing, the spectator in the VR space as an avatar that reflects the VR context.
	Shapira teaches:
a VR context (specific experiences or themes; [0063]); and 
rendering a non-participant in a VR space (immersive virtual environment; [0063]) as an avatar (e.g., a ghost, statue, or forest animal; [0063]) that reflects the VR context (e.g., haunted mansion, garden, or outdoor experience) ([0063]) ([0063]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Marks to include: the features taught by Shapira, such that Marks as modified teaches: analyzing the VR space to determine a VR context (the VR space taught by Marks combined with the VR context taught by Shapira; it would have been obvious to include the claimed feature since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use); and rendering, in response to analyzing, the spectator in the VR space as an avatar that reflects the VR context (rendering the spectator taught by Marks combined with rendering a non-participant taught by Shapira; it would have been obvious to include the claimed feature since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use), so that an avatar is appropriate/corresponds to a virtual reality environment.
However, it is noted that Marks as modified by Shapira does not teach:
detecting a real-world physical state of the spectator comprising sounds of the spectator; 
rendering, in response to detecting the real-world physical state of the spectator, the spectator in the VR space as an avatar that reflects the real-world physical state of the spectator.
	Lueth teaches:
detecting (using a personal communication device of a user; [0019]) a real-world physical state of a spectator comprising sounds of the spectator ([0019]); 
rendering, in response to detecting the real-world physical state of the spectator, the spectator in the VR space as an avatar ([0019]) that reflects the real-world physical state of the spectator ([0019]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Marks as modified by Shapira to include: the features taught by Lueth, to provide audio corresponding to a virtual audience.
	However, it is noted that Marks as modified by Shapira and Lueth does not teach:
recording and/or annotating a record of the VR experience in response to a dramatic and/or loud expression by the spectator.
	Varndell teaches:
annotating a record of an experience in response to a dramatic and/or loud expression by a spectator (i.e., a spectator is cheering loudly as part of a crowd metadata; [0001], [0010], [0011], and [0038], see also [0080] and [0081] (i.e., metadata annotations added to interesting sections of the game, e.g., a crowd of spectators is cheering loudly)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Marks as modified by Shapira and Lueth to include: the features taught by Varndell, such that Marks as modified teaches: recording and/or annotating a record of the VR experience in response to a dramatic and/or loud expression by the spectator (the VR experience and spectator taught by Marks as modified combined with annotating a record of an experience and dramatic and/or loud expression by a spectator taught by Varndell) to provide relevant video frames and a game highlights package.  (Varndell: [0001] and [0079]).

	Regarding claim 14, Marks as modified by Shapira, Lueth, and Varndell teaches:
The method of claim 13, wherein a form of the avatar (Marks: ([0084] (spectator’s avatar)); Shapira: [0063] (avatar of a non-participant)) is a non-human entity (Shapira: [0063] (a ghost, garden statue, or forest animal)).

	Regarding claim 15, Marks as modified by Shapira, Lueth, and Varndell teaches:
The method of claim 13, wherein analyzing the VR space to determine the VR context comprises: 
analyzing the VR space (Marks: virtual environment 450; Fig. 4 and [0080]; Shapira: immersive virtual environment; [0063]) for color themes, geography, wildlife (Shapira: forest animals; [0063]), characters (Shapira: ghost characters and garden statue characters; [0063]), architecture, vehicles, apparel, language, speech patterns, time period, and/or fictional beings (it would have been obvious to include the claimed feature since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use).
	Regarding claim 16, Marks as modified by Shapira, Lueth, and Varndell teaches:
The method of claim 13, wherein analyzing the VR space to determine the VR context comprises: 
analyzing a description of the VR space (Marks: virtual environment 450; Fig. 4 and [0080]; Shapira: immersive virtual environment; [0063]; it would have been obvious to include the claimed feature since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use).

	Regarding claim 17, Marks as modified by Shapira, Lueth, and Varndell teaches:
The method of claim 13, wherein rendering the spectator in the VR space comprises:
selecting an avatar from a predetermined list of avatars for the VR context (Shapira: see [0063] (“Rendering avatars or virtual representations of users (and non-participants) corresponding to specific experiences or themes (e.g., classroom, pirate ship, space station, retail shopping experience, battlefield, etc.) associated with particular shared immersive virtual environments may be used as the basis for into the shared immersive virtual environment. For example user's may be rendered as ghosts in a haunted mansion, statues in a garden, forest animals in an outdoor experience, etc.”); it would have been obvious to include the claimed feature since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use).  


Regarding claim 18, Marks as modified by Shapira, Lueth, and Varndell teaches:
The method of claim 13, wherein rendering the spectator in the VR space comprises: 
detecting a real-world physical state of the spectator (Marks: spectator 150 or spectator 140; Fig. 4 and [0080]; Shapira: body, hand, and facial expressions of a non-user [0085], [0087], and [0105]); and 
wherein the avatar reflects the real-world physical state of the spectator (Marks: spectator 150 or spectator 140; Fig. 4, [0080], and [0084] (spectator's avatar); Shapira: [0085], [0087], and [0105]).  
	The motivation to combine the references is to enhance user experience by enabling an avatar to reflect a real-world physical state of a person.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Shapira, in further view of Lueth, in further view of Varndell, and in further view of Boissière.

Regarding claim 19, Marks as modified by Shapira, Lueth, and Varndell teaches:
The method of claim 13.  
	However, it is noted that Marks as modified by Shapira, Lueth, and Varndell does not teach:
wherein rendering the spectator in the VR space comprises:
rendering an entrance animation in the VR space involving the avatar.
	


Boissière teaches:
wherein rendering a person (second user; col. 9, ll. 47-48) in a VR space (virtual environment 400; FIGs. 3 and 4 and col. 9, l. 34) as an avatar (420; FIG. 4 and col. 9, ll. 47-48) comprises:
rendering an entrance animation (cloud of smoke from which avatar 420 appears visual entrance effect 422; FIG. 4, col. 9, ll. 45-48, and col. 10, ll. 57-60) in the VR space involving the avatar (FIGs. 3 and 4 and col. 9, ll. 33-52).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Marks as modified by Shapira, Lueth, and Varndell to include: the features taught by Boissière, such that Marks as modified teaches: wherein rendering the spectator in the VR space comprises (rendering the spectator in the VR space taught by Marks as modified combined with rendering a person in a VR space as an avatar taught by Boissière): rendering an entrance animation in the VR space involving the avatar (rendering, VR space, and avatar taught by Marks as modified combined with rendering an entrance animation in the VR space involving the avatar taught by Boissière), to “enhanc[e] the experience of a user entering… a CGR environment.” (Boissière: col. 1, ll. 36-38).

Regarding claim 20, Marks as modified by Shapira, Lueth, and Varndell teaches:
The method of claim 13.  
	However, it is noted that Marks as modified by Shapira, Lueth, and Varndell does not teach:
wherein rendering the spectator in the VR space comprises:
rendering an exit animation in the VR space involving the avatar in response to the real-world spectator leaving the spectator space.
	Boissière teaches:
wherein rendering a person (second user; col. 12, l. 19) in a VR space (virtual environment 400; FIGs. 7 and 8 and col. 12, l. 19, see also col. 12, l. 37) as an avatar (420; FIG. 8 and col. 12, ll. 19-20) comprises:
rendering an exit animation (avatar 420 disappears or is swept away in a vortex visual exit effect 426; FIG. 8 and col. 12, ll. 15-17, 19-20, and 25-26, see also col. 10, ll. 55-60) in the VR space involving the avatar in response to the person leaving (FIGs. 7 and 8 and col. 12, ll. 17-27).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Marks as modified by Shapira, Lueth, and Varndell to include: the features taught by Boissière, such that Marks as modified teaches: wherein rendering the spectator in the VR space comprises (rendering the spectator in the VR space taught by Marks as modified combined with rendering a person in a VR space as an avatar taught by Boissière): rendering an exit animation in the VR space involving the avatar in response to the real-world spectator leaving the spectator space (the VR space, avatar, and real-world spectator taught by Marks as modified combined with rendering an exit animation in the VR space involving the avatar in response to the person leaving taught by Boissière), to “enhanc[e] the experience of a user… exiting a CGR environment.” (Boissière: col. 1, ll. 36-38).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Osman in view of Marks, in further view of Mihara, and in further view of Lueth.

Regarding claim 21, Osman as modified by Marks and Mihara teaches:
The VR system of claim 6.
	However, it is noted that Osman as modified by Marks and Mihara does not teach:
wherein the program instructions, when executed by the one or more processors, cause the one or more processors to perform operations further comprising: 
boosting the abilities, score, and/or experience points of the user based on sounds from the spectator.
	Lueth teaches:
boosting the abilities, score, and/or experience points of a user based on sounds from a spectator ([0016] and [0034], see also [0020], [0029], and [0075]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Osman as modified by Marks and Mihara to include: the features taught by Lueth, such that Osman as modified teaches: the claimed features, to “allow virtual audience members to communicate input to participants.  (Lueth: [0018]).


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        10/25/2022B